Citation Nr: 0938247	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for tremors.

2.  Entitlement to service connection for prostate cancer, 
status post-radical retropubic prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the Veteran indicated, by way of VA from 9, that 
he wished to participate in a hearing before a Member of the 
Board at his local VA office.  In June 2006, the Veteran 
indicated his continuing intention to pursue a hearing.  The 
veteran was scheduled for a hearing in September 2007.  The 
veteran appeared and spoke to his representative.  They 
indicated that a claim of service connection for 
posttraumatic stress disorder would be filed along with a 
motion for a new hearing-neither of which was done.  In 
October 2009, the Veteran was contacted by the Board, and he 
verbally communicated that he still wished to have a hearing 
before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The AMC/RO should contact the Veteran to 
schedule a hearing before a Veterans Law 
Judge sitting at the RO (Travel Board 
hearing), in accordance with applicable 
law.  A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



